Case 19-12150-whd    Doc 30   Filed 12/17/19 Entered 12/17/19 17:59:13    Desc Main
                              Document     Page 1 of 6



                 UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


      IN RE:                    )   CASE NO. 19-12150-WHD
                                )
TALLAPOOSA RENEWABLE GREEN )
ENERGY, INC.                    )
                                )
         Debtor.                )
===========================================================


       MOTION FOR AUTHORITY TO USE CASH COLLATERAL



      COMES NOW DEBTOR Tallapoosa renewable Green Energy, Inc.

(“Debtor” or “TRGE”) by and through their undersigned counsel files this Motion

to Use Cash Collateral (“Cash Collateral Motion”) and, in support thereof, states as

follows:

                              GENERAL BACKGROUND

      1.    On October 30, 2019, Debtor filed its voluntary petition under

Chapter 11 of Title 11 of the United States Code (“Petition Date”).

      2.    No committee has been appointed in the Debtor’s case.

      3.    This Court has jurisdiction to consider this matter pursuant to 28

U.S.C. §§ 157 and 1334.




                                      1
Case 19-12150-whd     Doc 30   Filed 12/17/19 Entered 12/17/19 17:59:13   Desc Main
                               Document     Page 2 of 6



        4.    The subject matter of this Cash Collateral Motion is a core proceeding

pursuant to 28 U.S.C. § 157(b).

        5.    Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and

1409.



                               BACKGROUND FACTS

        6.    Debtor owns and operates a 270,000 square foot warehouse property

in Tallapoosa, Georgia on approximately 18.4 acres of land (the “Property”).

        7.    Debtor currently leases the property to two tenants the (“Tenants”)

under executory commercial leases (the “Leases”).

        8.    Tenant Robinson Enterprises, LLC (“Robinson”) currently pays rent

into the court registry of Floyd County Superior Court.

        9.    Tenant Xtreme Recycling, LLC (“Xtreme”) was delinquent in its rent

on the petition date. However, on or around November 26, 2019, Xtreme delivered

approximately $154,000 in overdue rent to the Debtor.       This cash (the “Xtreme

Funds”) has been deposited into the Debtor In Possession (“DIP”) Account.

        10.   Debtor anticipates collecting future rent from Xtreme and from

Robinson, or from the Floyd County Superior Court, which funds will be added to

the Xtreme Funds already in the DIP Account to form the “Cash Collateral”.




                                      2
Case 19-12150-whd     Doc 30   Filed 12/17/19 Entered 12/17/19 17:59:13   Desc Main
                               Document     Page 3 of 6



      11.    Creditor R. Richard Sargent (“Sargent”) is the holder through

assignment of a promissory note and deed to secure debt encumbering the Property

(the “Loan”).        The loan documents associated with the Loan include an

assignment of leases and rents, and UCC financing statement, which therefore

encumber the rental income, accounts receivable and accounts of Debtor as cash

collateral for the Loan.

      12.    Debtor owes monthly payments to Sargent of $ 9,337.52 under the

terms of the Loan.

      13.    Debtor assumes for purposes of this Motion that the funds collected in

the DIP Account constitute cash collateral for Sargent’s secured debt from Debtor.

      14.    Sargent is also the judgment creditor on a $2,000,000 tort judgment

against Debtor and several other entities under common ownership and control (the

“Judgment”).     The Judgment is currently under appeal to the Georgia Court of

Appeals.

      15.      The Debtor proposes to use Cash Collateral consistent with an

operating budget to be supplied at the hearing (“Budget”). The Budget will reflect

anticipated monthly expenses substantially as follows:

DEBTOR’S MONTHLY RECURRING EXPENSES:

      Insurance premium payment                          $5,139.64
      Mortgage Payment                                   $9,337.52
      Utilities                                          $ 850.00
      County Taxes (Tenants reimburse)                   $2,688.33

                                      3
Case 19-12150-whd     Doc 30   Filed 12/17/19 Entered 12/17/19 17:59:13    Desc Main
                               Document     Page 4 of 6



      City Taxes      (Tenants reimburse)                 $ 625.00
      UST Quarterly Payment (monthly estimate)            $ 600.00
      Termite Control                                     $ 284.00
      Railroad spur lease                                 $ 175.00
                          MONTHLY TOTAL:                  $ 19,699.49




                 THE DEBTOR’S NEED TO USE CASH COLLATERAL

      16.    The use of the Cash Collateral is essential for the Debtor’s continued

operations, and for its obligations as a debtor in possession. Such continued

operations will both preserve and protect the collateral and will maximize the value

of the Debtor’s assets and revenues to allow for a successful reorganization.

      17.    Without the use of the Cash Collateral, the Debtor will become in

default of its leases, fall behind in taxes and insurance obligations, be required to

cease operations, substantially impairing the value of the Debtor.

      18.    Specifically, the use of the Cash Collateral will enable the Debtor to

continue operations, keeping the property insured and with paying tenants.

      19.    Correspondingly, the failure of the Debtor to be permitted to use Cash

Collateral will necessitate closing Debtor, thus compromising the Debtor’s ability

to generate revenue and imperiling the likelihood of a successful reorganization for

the benefit of all of the Debtor’s creditors.




                                        4
Case 19-12150-whd    Doc 30   Filed 12/17/19 Entered 12/17/19 17:59:13        Desc Main
                              Document     Page 5 of 6



                          ADEQUATE PROTECTION OFFERED

       20.   Based upon the Budget described above, the Debtor will be able to

pay creditors, including Sargent, some portion of surplus revenue after meeting its

operating expenses and tax obligations on a monthly basis.

       21.   The payment of the budgeted items will allow the Leases to continue

and the future payment of rent from both Tenants.

       22.   The payment of surplus cash to Sargent will act to provide adequate

protection in at least two ways. First, Sargent will get the benefit of the cash

collateral generated from operations, net of operating expenses. Second, Sargent’s

collateral will be preserved due to the continued operations of the Debtor.

       23.   Such payments will pay down the balance of the secured or avoided

unsecured claim Sargent may hold as will be determined pursuant to 11 U.S.C. §

506.

       24.   The Debtor will, prior to any hearing on this Cash Collateral Motion,

work with the Saregnt’s counsel to try to resolve any issues with respect to the use

of the Cash Collateral.



       WHEREFORE, Debtor respectfully requests that this Court enter an Order

Granting this Cash Collateral Motion, providing for the use of the Cash Collateral

on the terms outlined herein and in the Budget to be filed under separate cover, and



                                      5
Case 19-12150-whd    Doc 30   Filed 12/17/19 Entered 12/17/19 17:59:13     Desc Main
                              Document     Page 6 of 6



granting such other and further relief as this Court deems just and appropriate.



      DATED this the 17th day of December, 2019



             /s/ Howard P. Slomka, Esquire

      Howard P. Slomka, Esquire
      Attorney for Chapter 11 Debtor
      Georgia Bar Number: 652875
      Busch, Slipakoff, Mills & Slomka, LLC
      3350 Riverwood Parkway
      Suite 2100
      Atlanta, GA 30339




                                      6
